Citation Nr: 0718117	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-21 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with gastritis, hiatal 
hernia, and esophagitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1981 to February 1985 and from September 1988 to 
March 2004.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision by 
the Seattle Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, among other things, granted 
service connection for GERD with hiatal hernia, and 
esophagitis and assigned a noncompensable rating, effective 
April 1, 2004.  The veteran perfected his appeal in regards 
to this issue.  During the course of the appeal, the 
veteran's claims file was transferred to the jurisdiction of 
the Cheyenne RO.  A September 2005 supplemental statement of 
the case (SSOC) and a September 2005 rating decision by the 
Cheyenne RO increased the initial rating to 10 percent 
disabling, effective April 1, 2004.  

A brief procedural history is necessary to clarify why the 
issue regarding an initial increased rating for sinusitis is 
not presently before the Board.  The May 2004 rating 
decision, among other things, granted service connection for 
sinusitis and assigned a noncompensable evaluation.  In 
October 2004 correspondence, the veteran stated that he did 
not intend to file a claim for sinusitis and that he believed 
that he did not suffer from sinusitis.  He indicated that he 
actually intended to file a claim for sleep apnea.  It 
appears that the RO initially treated this statement as a 
notice of disagreement in regards to sinusitis and issued a 
statement of the case (SOC) on the matter.  In a September 
2005 rating decision, the RO continued to rate sinusitis as 
noncompensable and granted service connection for sleep apnea 
rated 50 percent disabling, effective April 1, 2004 (the date 
following his retirement from the Army).  The RO also 
explained that the veteran did not intend to appeal the issue 
regarding sinusitis and that the SSOC would not address this 
issue.  On September 2005 SSOC, the RO only addressed the 
matter regarding GERD.  No further contentions were received 
by the veteran or his representative in regards to sinusitis.  
In a February 2006 statement and a March 2007 informal 
hearing presentation the veteran's representative only 
addressed the matter regarding GERD.  As the record shows 
that the veteran did not intend to appeal the issue regarding 
sinusitis, the only matter before the Board is as stated on 
the previous page. 
FINDINGS OF FACT

Throughout the appeal period, the service-connected 
gastroesophageal reflux disease (GERD) with gastritis, hiatal 
hernia, and esophagitis is manifested occasional episodes of 
heart burn and episodes of regurgitation of the stomach; 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and/or regurgitation with accompanying substernal or 
arm or shoulder pain that is productive of considerable 
impairment of health is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for GERD 
with gastritis, hiatal hernia, and esophagitis have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.114, Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in March 
2005, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The May 2004 rating decision, which assigned the initial 
noncompensable rating for GERD disorder, and the September 
2005 rating decision that increased the rating to 10 percent 
disabling, advised the veteran of the basis of the rating for 
GERD with gastritis, hiatal hernia, and esophagitis.  In the 
April 2005 SOC and September 2005 SSOC, he was properly (see 
VAOPGCPREC 8-2003 (Dec. 2003)) provided notice regarding the 
"downstream" issue of an increased initial rating and what 
the record showed.  The March 2005 correspondence included 
content complying notice by specifically advising the veteran 
to "submit any evidence in [his] possession that pertains to 
[his] claim."

While complete VCAA notice was not given prior to the rating 
on appeal, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran. Proper 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all evidence that would show 
the severity of his GERD and when any increase in severity 
might have occurred (38 U.S.C.A. § 5110(b)), including 
providing him with VA examinations, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify as to the type of evidence necessary for an increased 
initial rating and to establish the effective date (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006))

II.  Factual Background

On February 2004 VA examination, the present history 
indicated that the veteran had GERD and grade 2 esophagitis 
and was recently treated for Helicobacter Pylori 
satisfactorily.  He was placed on medications and special 
diet control and was doing fine.  There was no hematemesis or 
hemoptysis, but sometimes heartburn still bothered him.  He 
took Aciphex regularly and felt much better.  The examiner 
noted that this condition could recur.  Treatment was 
conservative for his hiatal hernia.  On examination his 
abdomen was normal.  There was no tenderness, no rebound, and 
no rigidity.  The muscle strength was adequate.  There was no 
evidence of any heartburn or any characteristic type of 
substernal pains because he was on medication.  He was stable 
for the esophagitis.  There was no free fluid in the abdomen.  
Genitourinary was within normal limits clinically.  Lab and 
x-ray data indicated that he was diagnosed with a case of 
severe GERD.  EGD done in January 2004 indicated that there 
was normal duodenum, nonerosive gastritis and mild hiatal 
hernia sliding type, grade 2 esophagitis.  January 2004 
biopsy revealed Helicobacter Pylori and chronic gastritis, 
which were treated satisfactorily.  The diagnosis was GERD, 
mild sliding hiatal hernia, grade 2 esophagitis, and 
nonerosive gastritis on medication.  The condition was 
presently stable, could recur.  

On July 2005 VA examination, the veteran had complaints of 
heartburn in which he treated with over-the-counter Rolaids 
and Tums.  He indicated that he had episodes of regurgitation 
of stomach acid, especially while lying down.  He denied any 
nausea, vomiting, or any hematemesis, or melena.  He 
apparently underwent an endoscopy in 1997 in Germany and was 
diagnosed with hiatal hernia.  Surgery was discussed, but the 
veteran elected conservative treatment.  He was given Zantac, 
then Prilosec, then Aciphex.  He used Aciphex on a daily 
basis.  He indicated that when he takes Aciphex, the symptoms 
of his GERD are essentially cured.  He reported that if he 
missed taking his medication even one day, he would get a 
reoccurrence.  He occasionally had break-through heartburn 
approximately once every three weeks for which he would take 
over-the-counter Tums.  He also denied having any dysphagia 
associated with this condition.  He never had to have any 
dilatation.  The diagnosis was GERD/hiatal hernia: well 
controlled on Aciphex.  

III.  Criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity. See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

The veteran's entire history is reviewed when making 
disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to an initial rating in excess of 10 percent following the 
grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found), is required. See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. See 38 C.F.R. § 4.7 (2006).

In the veteran's case, the service-connected disability of 
GERD with gastritis, hiatal hernia, and esophagitis does not 
have a specific Diagnostic Code.  Where the particular 
disability for which the veteran has been granted service-
connection is not listed in the Rating Schedule, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous. See 38 C.F.R. §§ 
4.20, 4.27. See also Lendenmann v. Principi, 3 Vet. A38 
C.F.R. §pp. 345, 349- 350 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Accordingly, the symptomatology 
associated with GERD with gastritis, hiatal hernia, and 
esophagitis is rated according to the analogous condition of 
hiatal hernia under Diagnostic Code 7346.

Under Diagnostic Code 7346 (Hernia Hiatal):  A 60 percent 
rating is assigned where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is assigned 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substantial or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
assigned when there is evidence of two or more of the 
symptoms for the 30 percent evaluation of less severity. See 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2006).

The regulations state that ratings under diagnostic codes 
7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation. 38 C.F.R. § 
4.114 (2006).  Consequently, certain coexisting diseases in 
this area do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding. 38 C.F.R. §§ 4.14, 4.113 
(2006). Therefore, separate evaluations for GERD, gastritis, 
hiatal hernia, and esophagitis are not available.


IV.  Analysis

In order to assign a rating in excess of 10 percent for the 
service-connected GERD with gastritis, hiatal hernia, and 
esophagitis, the evidence must show that the veteran has 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substantial or arm 
or shoulder pain, productive of considerable impairment of 
health under Code 7346.  The record does not include such 
findings.  On February 2004 VA examination, there was no 
evidence of any heartburn or any characteristic type of 
substernal pains.  He was stable for the esophagitis.  The 
diagnosis was GERD, mild sliding hiatal hernia, grade 2 
esophagitis, and nonerosive gastritis on medication.  On July 
2005 VA examination, he indicated that he had episodes of 
regurgitation of stomach acid and occasional heartburn, but 
denied any nausea, vomiting, hematemesis, melena, or 
dysphagia.  Substantial or arm or shoulder pain was not 
shown.  The diagnosis was GERD/hiatal hernia: well controlled 
on Aciphex.  Hence, a higher rating under Coder 7346 is not 
warranted.  

There are no other medical records to evaluate.  There are no 
medical records which show that the veteran received 
treatment for symptoms associated with GERD during the appeal 
period.  The Board has considered the veteran's service- 
connected GERD with gastritis, hiatal hernia, and esophagitis 
under all other potentially applicable Diagnostic Codes.  
However, Diagnostic Codes 7203 to 7205 are not for 
application because the evidence does not show that he has 
been diagnosed with stricture, spasm, or diverticulum of the 
esophagus.  Likewise, the evidence does not show that he has 
been diagnosed with a gastric, duodenal, marginal, inguinal, 
ventral, or femoral ulcer; therefore, Diagnostic Codes 7204 
to 7306 and 7338 to 7340 are not for application.  Also, the 
evidence does not show that he has chronic hypertrophic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms to warrant a higher rating under Code 7303.  Thus, 
the Board concludes that a rating in excess of 10 percent for 
the veteran's service-connected GERD with gastritis, hiatal 
hernia, and esophagitis is not warranted under any applicable 
Diagnostic Code throughout the appeal period.  Consequently, 
consideration of "staged" ratings (under Fenderson) is not 
indicated.  


In view of the foregoing, the Board concludes that the 
evidence received in connection with the claim of entitlement 
to a rating in excess of 10 percent for GERD with gastritis, 
hiatal hernia, and esophagitis does not meet the criteria for 
a higher rating.  In reaching this conclusion, the Board 
finds that there is a preponderance of the evidence against 
the claim of entitlement for an increased rating and the 
benefit of the doubt doctrine is not for application in the 
instant case. 38 U.S.C.A. § 1110 (West 2002); see Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's GERD with 
gastritis, hiatal hernia, and esophagitis has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  The evidence of record does not reflect any 
post-service hospitalizations related to this disorder.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's GERD with gastritis, hiatal hernia, and 
esophagitis is appropriately compensated by the 10 percent 
disability rating.


ORDER

A rating in excess of 10 percent for GERD with gastritis, 
hiatal hernia, and esophagitis is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


